Citation Nr: 1644188	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  12-35 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death, to include as secondary to herbicide exposure during service.

2.  Entitlement to service connection for throat cancer, diagnosed as base of tongue and epiglottis cancer with metastatic disease in the cervical spine with cervical spine impingement (hereinafter head and neck cancer), to include as secondary to herbicide exposure during service, for accrued benefits purposes only.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), for accrued benefits purposes only.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to March 1972.  The Veteran passed away in December 2009 and the Appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for cause of death, service connection for head and neck cancer for accrued benefits purposes only, and entitlement to TDIU for accrued benefits purposes only.  The Appellant timely appealed that decision.

The issues of service connection for head and neck cancer and entitlement to TDIU were appealed to the Board as accrued benefits claims; accrued benefits claims are adjudicated based on the record at the time of the Veteran's death.  Thus, while the after-death evidence in this case provides the same basis to award of service connection for head and neck cancer as it does to award of service connection for cause of death, as discussed below, the Board is currently not able to consider that evidence in the context of an accrued benefits claim.  However, if the Appellant is determined to be a Substitute Appellant under the provisions of 38 U.S.C.A. § 5121A, evidence added to the record after the Veteran's date of death, to include newly developed evidence, can be considered in adjudication of the claims that were pending at the time of the Veteran's death.  In this case, the Board can find no determination by the Agency of Original Jurisdiction (AOJ) of whether the Veteran's widow can be substituted as the Appellant in the case of the service connection and TDIU claims that were considered for accrued benefits purposes.
Generally, it is Board policy to obtain a memorandum from the AOJ respecting a substitution claim instead of remanding that issue for adjudication in the first instance.  However, the Board finds that judicial efficiency would best be met in this case by remanding the accrued benefits issues to the AOJ to address the substitution portion of those claims in the first instance because it appears that the grant of service connection for the cause of the Veteran's death will impact the service connection and TDIU claims that were pending at the time of the Veteran's death.   Consequently, the accrued benefits issues of service connection for head and neck cancer and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran died in December 2009, and the death certificate lists malignant tongue cancer and hepatitis as the immediate causes of death.

2.  At the time of the Veteran's death, he was not service connected for any disability.   

3.  The evidence demonstrates that the Veteran was exposed to herbicide agents during his service at the Coast Guard Station in Udorn, Thailand.

4.  The Veteran died due to head and neck cancer related to his herbicide exposure in service.



CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death, to include as secondary to herbicide exposure during service, are met.  38 U.S.C.A. §§ 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  As the Board is granting service connection for cause of death, any error in VA meeting its duty to notify and assist, as to that issue, did not result in prejudice to the appellant.

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related to death.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015); see also Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Initially, the Veteran's death certificate is of record and demonstrates that he passed away in December 2009 as a result of malignant tongue cancer and hepatitis.

On appeal, the Appellant contends that the Veteran had herbicide exposure due to military service that caused his head and neck cancer, and ultimately his death.  Additionally, the Appellant asserted that under the presumption provided by 38 C.F.R. § 3.309(e), presumptive service connection should be afforded for the Veteran's head and neck cancer, due to exposure to herbicides.

The Board will begin its analysis by addressing the preliminary matter of whether the Veteran was exposed to herbicide agents while serving in Thailand.  In this regard, a May 2010 VA Compensation and Pension Bulletin indicated that that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, which was intended to eliminate vegetation and ground cover for base security purposes.  When herbicide-related claims involving Thailand service are received, VA should now evaluate the treatment and personnel records to determine whether a Veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.  It was ultimately determined that special consideration of herbicide exposure cases should be extended to those Veterans whose duties placed them on or near the perimeters of certain Thailand military bases.  Special consideration may only be granted to Veterans who served during the Vietnam era, from February 28, 1961 to May 7, 1975.

VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 5(b) (Manual) was thereby adopted for application in cases where a Veteran alleged exposure to herbicides in Thailand.  It directs, in pertinent part, that if a Veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including at Udorn, and was involved with airbase perimeter security, then herbicide exposure is to be conceded.  The Manual also provides guidance for veterans who served in the United States Air Force at the specified RTAFBs, and it focuses on whether the evidence shows service in some capacity that would place them near an airbase perimeter.

The Veteran's enlisted assignment data form specifies that he was assigned to the Coast Guard Station in Udorn, Thailand from November 1970 to December 1971.  The Veteran's military occupational specialty was an Electronics Technician.  

In an October 2010 statement, T.L., a co-worker of the Veteran during his service in Udorn, stated that he and the Veteran worked together in a small unit of approximately a dozen Coast Guard sailors tasked with operating a precision navigation system.  They lived in a temporary barracks on the other side of the base.  If they missed their ride to work, they would rely on the same transportation utilized by Air Police relief crews at their perimeter bunkers.  The trip to their station was about 3 to 4 miles, and the station was located on the outer perimeter of the base.  T.L. reported that one day during their deployment, the foliage and scrub brush surrounding their site was bare of all leaves.  T.L. stated that he is unaware of how the defoliation was accomplished; however, the leaves were gone within a 24 hour period.  

The Veteran's service in Thailand was during the Vietnam era.  Additionally, the Veteran's co-worker is competent to report the geographical locations where he and the Veteran were stationed during service.  The credible evidence of record respecting the Veteran's military service places him on the perimeter of the Udorn RTAFB, which was cleared of vegetation, as noted by T.L.  While the Veteran was not involved in airbase perimeter security, after resolving any reasonable benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's daily work more likely than not put him on the perimeter of the airbase.  Thus, for the facts specific to this case, the Board finds that the Veteran served on and around the perimeter of Udorn RTAFB during the appropriate time period.  Therefore, exposure to herbicides is conceded in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that the Veteran's head and neck cancer is not a listed disease associated with exposure to certain herbicide agents pursuant to 38 C.F.R. § 3.309(e).  Specifically, the Veteran's tongue and epiglottis cancer, along with his metastatic disease in the cervical spine with cervical spine impingement, are not recognized.  Thus, the Veteran cannot be presumptively service connected for the claimed head and neck cancer because it is not a disease found to be associated with herbicide exposure under 38 C.F.R. § 3.309(e).  

The Board turns to evaluate whether the appellant is entitled to service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records are negative for any complaint, treatment, or diagnosis of cancer.  Additionally, there are no medical records indicating complaints or treatment for head and neck cancer within the first year after discharge from service.  

The Veteran was informed in April 2009, many years after his discharge from service, that he had cancer that likely started in the base of the tongue and spread to the lymph nodes on the right side of the neck.  In an April 2009 letter, a VA staff physician noted that the Veteran had been diagnosed with metastatic carcinoma of the base of the tongue and epiglottis.  Additionally, the Veteran had metastatic disease to the regional lymph nodes as well as to the vertebra in the cervical spine.  Without further explanation, the VA staff physician opined that the cancer was more likely than not related to his exposure to Agent Orange while in Vietnam in 1970 and 1971 as his cancer involves the oropharynx.

In January 2011, the Veteran's oncologist wrote a letter on behalf of the Appellant.  The oncologist stated that the Veteran presented with Stage IV squamous cell carcinoma of the head and neck.  The Veteran died less than a year after diagnosis despite treatment that included radiation, chemotherapy, and surgery.  The oncologist stated that he carefully reviewed the current literature on herbicide exposure and cancer of the head and neck.  The oncologist opined that the Veteran's prolonged exposure to the known carcinogens in Agent Orange was causally related to the aggressive nature of his cancer and poor outcome.  To support his opinion, the oncologist provided three medical studies.  The oncologist concluded that exposure to Agent Orange more often than not is a direct causal factor in the development of head and neck cancer, specifically oropharyngeal.  

Based on the foregoing evidence, the Board must conclude that the Veteran's head and neck cancer, which was the result of herbicide exposure during service, caused or contributed substantially or materially to cause his death.  The existence of the Veteran's disability is not in question as the head and neck cancer diagnosis is well-documented.  Likewise, as conceded above, the Veteran was shown to have been exposed to herbicide agents in Thailand during the Vietnam era.  

While the VA staff physician mistakenly referenced the Veteran's herbicide exposure in Vietnam instead of Thailand and provided no reasoning other than stating that the cancer involved the oropharynx, he ultimately opined that the Veteran's cancer was more likely than not related to his herbicide exposure.  Moreover, the oncologist's opinion related the Veteran's cancer to his in-service herbicide exposure; that opinion was based on his review of the current literature and utilized three scientific studies to support his conclusion.  

Thus, when analyzed as a whole, the evidence of record compels the finding that the Veteran's herbicide exposure caused his head and neck cancer.  There is no evidence of record to refute this finding.  As the Veteran's head and neck cancer is a primary cause of death noted on his death certificate, the Board must also find that such head and neck cancer, which is related to his service, ultimately led to his death.  Accordingly, the Board finds that service connection for cause of the Veteran's death is warranted.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for cause of the Veteran's death is granted.


REMAND

The Board notes that the November 2010 rating decision denied entitlement to service connection for head and neck cancer and TDIU for accrued benefits purposes only.  These claims stem from the Veteran's initial claim of service connection received April 2009, and TDIU claim received September 2009, prior to the Veteran's death.  

In September 2014, VA issued a regulation regarding substitution following a claimant's death, which have been codified at 38 C.F.R. § 3.1010 (2015).  That regulation states that if a claimant dies on or after October 10, 2008, a person eligible for accrued benefits under 38 C.F.R. § 3.1000 may request to substitute for the deceased claimant in a claim for periodic monetary benefits under laws administered by VA, or an appeal of a decision with respect to such claim, that was pending before the AOJ or the Board when the claimant died.  Upon a grant of a request to substitute, the substitute may continue the claim or appeal to completion.  See 38 C.F.R. § 3.1010(a).  

A specific request to substitute for a claimant must be made in writing with the AOJ by an eligible person no later than one year after the initial claimant's death; all determinations regarding a request to substitute must be made in the first instance by the AOJ, subject to the provisions of 38 C.F.R. § 20.1302.  See 38 C.F.R. § 3.1010 (b), (c)(1), (e).  In lieu of a specific request for substitution, a claim for accrued benefits, survivors' pension, or DIC benefits by an eligible person is deemed to include a request to substitute if a claim for periodic monetary benefits, or an appeal of a decision with respect to such claim, was pending before the AOJ or the Board when the claimant died.  See 38 C.F.R. § 3.1010 (c)(2).

The Appellant in this case never requested substitution.  However, as an appeal was pending before the Veteran's death, the appellant's claim for accrued benefits is deemed by the Board to include a request to substitute.  See 38 C.F.R. § 3.1010 (c)(2).  At this time, no determination has been made by the AOJ as to whether the appellant is an appropriate substitute in this case, nor have they notified her of that decision and given her a chance to submit additional evidence with regards to those claims which might further substantiate those claims.  A remand is therefore necessary for that purpose.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate whether the Appellant is eligible to substitute for the deceased Veteran for purposes of continuing the head and neck cancer claim as well as the TDIU claim that were before the AOJ prior to the Veteran's death.  If the basic eligibility requirements are met, send the Appellant appropriate notice with respect to her status as a substituted party.

2.  If the Appellant is determined to be a substitute for the claims, the appellant and her representative-after being allowed to submit additional evidence and argument regarding those issues-should be sent a supplemental statement of the case in which entitlement to service connection for head and neck cancer as secondary to herbicide exposure during service, and entitlement to TDIU, are addressed.  The case should then be returned to the Board if any benefit sought is not granted and the case is otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


